Sn the Gunited States Court of Federal Claing

OFFICE OF SPECIAL MASTERS
Filed: September 8, 2021

* * * * * * * * * * * * *
DANIEL REED, * UNPUBLISHED
*
Petitioner, * No. 19-1319V
*
v. * Special Master Gowen
*
SECRETARY OF HEALTH * Stipulation for Award;
AND HUMAN SERVICES, * Influenza (“flu”) vaccine;
* Transverse myelitis,
*
Respondent. *

* > * FF * * KF KK HK HK KK HK

Mark T. Sadaka, Law Offices of Sadaka Associates, LLC, for petitioner.
Ryan D. Pyles, U.S. Department of Justice, Washington, D.C., for respondent.

DECISION FOR STIPULATION!

On August 29, 2019, Daniel Reed (“petitioner”), filed a petition for compensation under
the National Vaccine Injury Program.” Petition at Preamble (ECF No. 1). Petitioner received an
influenza vaccine on October 10, 2017. Jd. at Preamble; Stipulation for Award (ECF No. 37).
Petitioner alleges that as a result of receiving the flu vaccine, he suffered transverse myelitis and
partial Brown-Sequard syndrome. Stipulation at { 4.

On September 7, 2021, respondent filed a stipulation providing that a decision should be
entered awarding compensation to petitioner. Respondent denies that the flu vaccine is the cause
of petitioner’s alleged injuries, or any other injury or her current condition. /d. at J 6.
Nevertheless, maintaining their respective positions, the parties now agree that the issues

 

1 Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I am required to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. This means the
opinion will be available to anyone with access to the Internet. Before the opinion is posted on the court’s
website, each party has 14 days to file a motion requesting redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed redacted version of the
decision.” /d. If neither party files a motion for redaction within 14 days, the opinion will be posted on the
court’s website without any changes. /d.

 

2 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
between them shall be settled and that a decision should be entered awarding the compensation
to the petitioner according to the terms of the stipulation attached hereto as Appendix A. 7d. at {
7.

The stipulation provides:

1) A lump sum of $200,000.00 in the form of a check payable to petitioner. This
amount represents compensation for all damages that would be available under
42 U.S.C. § 300aa-15(a) for injuries allegedly related to petitioner’s receipt of the
flu vaccine.

I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. The Clerk of the Court SHALL ENTER JUDGMENT in
accordance with the terms of the parties’ stipulation.?

IT IS SO ORDERED.
s/Thomas L. Gowen

Thomas L. Gowen
Special Master

 

3 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).
THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

 

DANIEL REED,

Petitioner,
V. No. 19-13 19V

Special Master Thoinas L. Gowen

SECRETARY OF HEALTH AND BC}
HUMAN SERVICES,

Respondent.

STIPULATION

The parties hereby stipulate to the following matters:

1. Daniel Reed (“petitioner”) filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to -34 (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of an influenza (“flu’”’) vaccine, which vaccine is contained in the Vaccine Injury Table (the
Table”), 42 C.F.R. § 100.3(a).

2. Petitioner received a flu vaccine on or about October 10, 2017.

3. The vaccine was administered within the United States.

4. Petitioner alleges that the flu vaccine caused him to develop “transverse myelitis and
partial Brown-Séquard syndrome,” and that he experienced residua! effects of this injury for
more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of his condition.
6. Respondent denies that the flu immunization is the cause of petitioner’s alleged
transverse myelitis, Brown-Séquard syndrome, and/or any other injury.

7. Maintaining thcir above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, anc after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A lump sum of $290,000.00 in the form of a check payable to petitioner. This amount

represents compensation for all damages that would be available under 42 U.S.C.

§ 300aa-15(a) for injurics allegedly related to petitioner’s receipt of the flu vaccine.

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to 42
U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings before
the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this
petition.

10. Petitioner and his attorney represent that they have identified to respondent all
known sources of payment for items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-!5(g), including State compensation programs, insurance policies,
Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.
11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to
paragraph 9 of this Stipulation will be made in accordance with 42 |J.S.C. § 300aa-15(i), subject
to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursable expenses. the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in his
individual capacity and on behalf of his heirs, executors, administrators, successors and/or
assigns, does forever irrevocably and unconditionally release, acquii and discharge the United
States and the Secretary of Health and Human Services from any and all actions or causes of
action (including agreements, judgments, claims, damages, loss of services, expenses and all
demands of whatever kind or nature) that have been brought, could have been brought, or could
be timely brought in the Court of Federal Claims, under the National Vaccine Injury
Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out
of, any and all known or unknown, suspected or unsuspected personal injuries to or death of
petitioner resulting from, or alleged to have resulted from, the flu vaccination administered on or
about October 10, 2017, as alleged by petitioner in a petition for vaccine compensation filed on
or about August 29, 2019, in the United States Court of Federal Claims as petition No. 19-
1319V.

14. If petitioner should die prior to entry of judgment, this azreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.
15. Ifthe special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in compleie conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. ‘here is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, ‘s not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the flu vaccine caused petitioner’s alleged
transverse myelitis, Brown-Séquard syndrome, and/or any other injury.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION

Me MR OR OT Re SR Ss SS
Respectfully submitted,

PETITIONER:

bs

DANIEL REED

ATTORNEY OF RECORD FOR
PETITIONER:

Pee
MARKET. SADAKA
SADAKA ASSOCIATES, LLC
155 North Dean Street, 4th Floor

Englewood, NJ 07631
(201) 266-5670

mark@sadakafirm.com

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

Dale Wlushler, ON'Se, fer

TAMARA OVERBY
Acting Director, Division of Injury
Compensation Programs
Healthcare Systems Bureau
Health Resources and Services
Administration
U.S. Department of Health
and Human Services
5600 Fishers Lane, 08N146B
Rockville, MD 20857

Dated: Aplinly 2, 402/

 

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

Mend Bo, NWV——~

HEATHER L. PEARLMAN
Deputy Director

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

yan 8. Fale

RYAN D. PYLES /

Senior Trial Attorney

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146
(202) 616-9847

ryan.pyles@usdoj.gov